          -(
AO-t45B (Rev 02/18)   Judgment m a Cnmmal Case
                      Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                          )
               UNITED ST ATES OF AMERICA                                  )        JUDGMENT IN A CRIMINAL CASE
                                 v.                                       )
                         ERON LLOYD
                                                         FILED~            )
                                                                                   Case Number: DPAE2:15CR000560-001

                                                                                   USM Number: 73101-066
                                                        APR> 1o2019)                Shaka M. Johnson, Esquire
                                                                          )
                                                                                   Defendant's Attorney
                                                  BKATE BAfl<MAN, Clelk
THE DEFENDANT:
                                                   y        - Dep. Clerk
~ pleaded guilty to count(s)          1
u pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant 1s adJudicated guilty of these offenses:




       The defendant 1s sentenced as provided m pages 2 through                6          of this judgment. The sentence 1s imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              0   IS     Dare dismissed on the motion of the United States.

         It 1s ordered that the defendant must notify the Cmted States attorney for this d1stnct within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay rest1tut10n,
the defenaant must notify the court and United States attorney ofmatenal changes in econormc circumstances.                                       ,

                                                                          4/1/2019
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 4 Probation
                                                                                                   Judgment   Page   2    of        6
DEFENDANT: ERON LLOYD
CASE NC~BER: DPAE2:15CR000560-001
                                                           PROBATIO~

You are hereby sentenced to probat10n for a term of:
     Five years with the first six months on home confinement with electronic monitoring.




                                               MASDATORY COSDITIONS
1.  You must not commit another federal, state or local cnme.
2.  You must not unlawfully possess a controlled substance.
3   You must refram from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days of placement on
    probation and at least two penodic drug tests thereafter, as determined by the court.
            D The above drug testmg condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check tf applicable;
4.  '2'.I You must cooperate in the collect10n of DNA as directed by the probation officer. (check 1/ applicable/
5.   D You must comply with the requirements of the Sex Offender Registration and ~otificat1on Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Pnsons, or any state sex offender registrat10n agency m the location
          where you reside, work, are a student, or were convicted of a quahfymg offense. fcheck 1/ applicable;
6.   D You must participate in an approved program for domestic violence. rcheck 1/ applicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any matenal change m your econorruc circumstances that rrught affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other condit10ns on the attached
page.
 AO 245B1Rev 02/18) Judgment ma Cnmmal Case
 "                  Sheet 4A · Probatton
                                                                                                 Judgment Page _              of

DEFENDANT: ERON LLOYD
CASE NUMBER: DPAE2:15CR000560-001

                                     STAND ARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions ofsupervis10n. These condit10ns are imposed because
they estabhsh the basic expectations for your behavior while on supervision and identify the mtmmum tools needed by probation officers
to keep informed, report to the court about, and brmg about improvements m your conduct and condit10n.

I.    You must report to the probat10n office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer mstructs you to report to a different probation office or withm a different time fratne.
2.    After mitially reporting to the probation office, you will receive mstruct10ns from the court or the probation officer about how and
      when you must report to the probation officer. and you must report to the probat10n officer as mstructed.
3.    You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting perrrussion from the
      court or the probat10n officer.
4.    You must answer truthfully the questions asked by your probat10n officer
5.    You must live at a place approved by the probat10n officer. If you plan to change where you hve or anything about your llving
      arrangements (such as the people you hve with), you must notify the probat10n officer at least 10 days before the change. Ifnotifymg
      the probation officer in advance is not possible due to unanticipated c1rcurnstances, you must notify the probation officer within 7Z
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes m plam view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anythmg about your work (such as your position or your Job
      responsibilities), you must notify the probatton officer at least l 0 days before the change If notifymg the probation officer at least l 0
      days m advance is not possible due to unanticipated c1rcumstances, you must notify the probat10n officer withm 72 hours of
      becoming aware of a change or expected change.
8     You must not communicate or mteract with someone you know is engaged m crimmal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or mteract with that person without first getting the permission of the ,
      probat10n officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive devtce, or dangerous weapon (1.e., anythmg that was
      designed, or was modified for, the specific purpose of causing bodily inJury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the perrrussion of the court.
12.   If the probation officer determines that you pose a risk to another person (mcluding an orgamzat10n), the probation officer may
      require you to notify the person about the risk and you must comply with that mstruction. The probat10n officer may contact the
      person and confirm that you have notified the person about the nsk.
13.   You must follow the instructions of the probat10n officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has mstructed me on the conditions specified by the court and has provided me with a written copy ofthis
Judgment contaming these conditions. For further information regarding these condit10ns, see Overview of Probatzon and Supervised
Release Condttzons, available at. www.uscourts.gov.

Defendant's Signature                                                                                     Date
 AO 245B {Jlev 02/ 18) Judgment ma Cnmmal Case
                       Sheet 4D - Probation

                                                                                            Judgment -Page   4     of         6
DEFENDANT: ERON LLOYD
CASE NlJMBER: DPAE2:15CR000560-001

                                      SPECIAL CONDITIONS OF SGPERVISION

The defendant is to be confined to his residence for a period of six months commencing at the direction of the U.S.
Probation Office. The defendant shall be required to be at this residence at all times except for approved absences for
gainful employment, community service, religious services, medical care, educational or training programs, and at other
such times as may be specifically authorized by the U.S. Probation Office. The defendant shall wear an electronic
monitoring device and follow electronic monitoring procedures The defendant shall permit the probation officer access to
the residence at all times and maintain a telephone at the residence without any custom services or portable, cordless
equipment The defendant shall comply with any other specific conditions of home confinement as the probation officer
requires The defendant shall pay the costs of electronic monitoring.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged based upon recommendation of the probation officer and with court approval.

The defendant shall provide the U S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income

The defendant is prohibited from incurring and new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

It is further ordered that the defendant shall pay to the United States a total fine of $7,500.00. The Court will waive the
interest requirement in this case.

The fine is due immediately and shall be paid in monthly installments of not less than $250.00 to commence 30 days after
the date of this judgment.

 The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
 residence that occurs while any portions of the restitution and fine remain unpaid

 It is further ordered that the defendant shall pay to the United States a total special assessment of $100 00, which shall be ,
 due immediately.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
 i.                   Sheet 5 Cnmmal Monetary Penallles
                                                                                                            Judgment   Page       5    of
DEFENDANT: ERON LLOYD
CASE NVMBER: DPAE2:15CR000560-001
                                            CRIMI~AL MO~ETARY PENALTIES
      The defendant must pay the total crimmal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                   JVTA Assessment*                        f'ine                      Restitution
TOTALS            $ 100 00                   $                                         $ 7,500.00               $



D The determmat10n of restitution 1s deferred until                            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determmat1on.

D The defendant must make restitution (including commumty restitution) to the followmg payees m the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proport10ned paynient, unless specified otherwise m
      the pnorit)' order or percentage payment column below. However, pursuant to I 8 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States is paid.




TOTALS                             $                        0.00                   $                        0 00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay mterest on restitution and a fme of more than $2,500, unless the resutut10n or fine is paid m full before the
       fifteenth day after the date of the judgment, pursuant to 18 t..:.S.C. § 3612(f). All of the payment options on Sheet 6 may be subJect
       to penalties for delmquency and default, pursuant to 18 L'.S.C. § 3612(g).

 ~     The court determined that the defendant does not have the ability to pay interest and 1t 1s ordered that:

       D   the mterest requirement 1s waived for the      !il1          fine   D   restitut10n.

       D the mterest requirement for the         D fine          :::J     restitution 1s modified as follows:

 * Justice for V1ct1ms of Trafficking Act of 2015, Pub. L No. 114-22.                                                                                       :
 ** Findmgs for the total amount oflosses are required under Chapters 109A, I I 0, 1 IOA, and             I I 3A of Title 18 for offenses comm1tted on or
 after September 13, I 994, but before Apnl 23, 1996.                                                                                                       :
AO 245B (~ev 02/18) Judgment ma Cnmmal Case
       •            Sheet 6 · Schedule of Payments
                                                                                                           Judgment    Page     6      of           6
DEFE~DANT: ERON LLOYD
CASE NCMBER: DPAE2:15CR000560-001

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's abihty to pay, payment of the total cnmmal monetary penalties is due as follows:

A    Ill    Lump sum payment of$        100.00                due immediately, balance due


            •      not later than                                 , or
            fill   m accordance with
                                       •    C,
                                                  •    D,
                                                             •     E, or     fiZI   F below; or

B    •      Payment to begin immediately (may be combined with             DC,           C D,or     D F below); or

C     D Payment in equal                           (e g. weekly. monthly. quarterly) mstallments of $                             over a penod of
                          (e g. months or years), to commence                       (e g. 30 or 60 days) after the date of this judgment, or

D     D     Payment in equal.                      (e.g. weekly. monthly. quarterly) mstallments of $                        over a penod of
                          (e g. months or years), to commence              . . __ (e g. 30 or 60 days) after release from impnsonment to a
            term of supervision; or

E     D Payment dunng the term of supervised release will commence withm                       (e g. 30 or 60 days) after release from
            impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time, or ,

F     Ill   Special mstructions regarding the payment of crimmal monetary penalties.

             Fine is due immediately and shall be paid in monthly installments of not less than $250, to commence 30 days
             after the date of this judgment




Unless the court has expressly ordered otherwise, if this Judgment imposes impnsonment, payment of cnminal monetary penalties is due durmg
the penod of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' !run.ate
Financial Responsibility Program, are made to the clerk of the court.                                                                  '

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




D     Jomt and Several

      Defendant and Co--Defendant ~ames and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s)·

D     The defendant shall forfeit the defendant's mterest in the following property to the Cmted States·



Payments shall be apphed m the following order: ( 1) assessment, (2) restitution pnncipal, (3) restitution mterest, (4) fine pnncipal, (5) fine
mterest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs
